ORDER
PER CURIAM.
Jermaine Robertson (Defendant) appeals from the judgment entered upon a jury verdict finding him guilty of two counts of first degree murder in violation of Section 565.020 RSMo.1994, for which he was sentenced to two consecutive terms of life imprisonment without possibility of probation or parole. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating principles of law would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum for their information only, setting for the reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).